Exhibit 10.2

 

 

RECEIVED

 

FILED

ENTERED

 

 

 

LODGED

RECEIVED

 

DEC 21, 2005

 

*

DEC 21, 2005

*

 

 

 

 

 

 

 

BADGLEY-MULLINS LAW GROUP

AT SEATTLE

 

 

CLERK U.S. DISTRICT COURT

 

 

WESTERN DISTRICT OF WASHINGTON

 

 

BY                                                                  DEPUTY

 

The Honorable                                          

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

 

STATE OF WASHINGTON,

 

NO.

CV05-2111

 

 

 

Plaintiff,

 

 

 

 

 

v.

 

HOLD SEPARATE

 

 

STIPULATION AND ORDER

 

 

 

MARQUEE HOLDINGS, INC.

 

 

 

 

 

and

 

 

 

 

 

LCE HOLDINGS, INC.,

 

 

 

 

 

Defendants.

 

 

 

HOLD SEPARATE STIPULATION AND ORDER

 

It is hereby stipulated by and between the undersigned parties, subject to
approval and entry by this Court, that:

 

HOLD SEPARATE STIPULATION AND
ORDER

ATTORNEY GENERAL OF WASHINGTON
900 Fourth Avenue, Suite 2000

 

1

--------------------------------------------------------------------------------


 

I. DEFINITIONS

 

As used in this Consent Decree:

 

A.                                   “Acquirer” means the entity to whom
defendants divest the Theater Assets.

 

B.                                     “AMC” means defendant Marquee
Holdings, Inc., a Delaware corporation with its headquarters in Kansas City,
Missouri, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers,
managers, agents, and employees.

 

C.                                     “Loews” means defendant LCE
Holdings, Inc., a Delaware corporation with its headquarters in New York City,
New York, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships and joint ventures, and their directors, officers,
managers, agents, and employees.

 

D.                                    “Landlord Consent” means any contractual
approval or consent that the landlord or owner of one or more of the Theater
Assets, or the property on which one or more of the Theater Assets is situated,
must grant prior to the transfer of one of the Theater Assets to an Acquirer.

 

E.                                      “Theater Assets” means the first-run,
commercial motion picture theater business currently operating under the
following name and at the following location: Meridian 16, at 1501 7th Ave.
Seattle, WA. The term “Theater Assets” includes:

 

(1) all tangible assets that comprise the first-run, commercial motion picture
theater business including all equipment, fixed assets and fixtures, personal
property, inventory, office furniture, materials, supplies, and other tangible
property and all assets used in connection with

 

2

--------------------------------------------------------------------------------


 

the Theater Assets; all licenses, permits and authorizations issued by any
governmental organization relating to the Theater Assets; all contracts,
agreements, leases, commitments, certifications, and understandings, relating to
the Theater Assets, including supply agreements; all customer lists, contracts,
accounts, and credit records; all repair and performance records and all other
records relating to the Theater Assets;

 

(2) all intangible assets used in the development, production, servicing and
sale of Theater Assets, including, but not limited to all licenses and
sublicenses, intellectual property, technical information, computer software
(except defendants’ proprietary software) and related documentation, know-how,
drawings, blueprints, designs, specifications for materials, specifications for
parts and devices, quality assurance and control procedures, all technical
manuals and information defendants provide to their own employees, customers,
suppliers, agents or licensees, and all research data relating to the Theater
Assets; provided, however, that this term does not include (a) any right to use
or interest in defendants’ copyrights, trademarks, trade names, service marks or
service names, or (b) assets that the defendants do not own and are not legally
able to transfer.

 

II. OBJECTIVES

 

The Consent Decree filed in this civil action is meant to ensure the Defendants’
prompt divestiture of the Theater Assets for the purpose of establishing viable
competitors in the exhibition of first-run, commercial motion pictures in order
to remedy the effects that the State of Washington alleges would otherwise
result from AMC’s acquisition of Loews. This Hold Separate Stipulation and Order
ensures, prior to such divestiture, that (1) the Loews Theater Assets will
remain independent, economically viable and ongoing business concerns that will

 

3

--------------------------------------------------------------------------------


 

remain independent and uninfluenced by AMC, (2) that the AMC Theater Assets will
remain economically viable and ongoing business concerns, and (3) that
competition in the various markets in which these theaters are located is
maintained and not diminished during the pendency of the ordered divestiture.

 

III. JURISDICTION AND VENUE.

 

This Court has jurisdiction over the subject matter of this action and over each
of the parties hereto, and venue of this action is proper in the United States
District Court for the Western District of Washington.

 

IV. COMPLIANCE WITH AND ENTRY OF CONSENT DECREE

 

A.                                   The parties stipulate that a Consent Decree
in the form hereto attached as Exhibit A, may be filed with and entered by this
Court, upon the motion of any party or upon this Court’s own motion and without
further notice to any party or other proceedings, provided that the State of
Washington has not withdrawn its consent, which it may do at any time before the
entry of the proposed Consent Decree by serving notice thereof on Defendants and
by filing that notice with this Court.

 

B.                                     Defendants shall abide by and comply with
the provisions of the proposed Consent Decree, pending the entry of the Consent
Decree by this Court, or until expiration of time for all appeals of any court
ruling declining entry of the proposed Consent Decree. From the date of the
signing of this Hold Separate Stipulation and Order by the parties, the
Defendants shall comply with all the terms and provisions of the proposed
Consent Decree as though the same were in full force and effect as an order of
this Court.

 

4

--------------------------------------------------------------------------------


 

C.                                     Defendants shall not consummate the
transaction sought to be enjoined by the Complaint herein before the Court has
signed this Hold Separate Stipulation and Order.

 

D.                                    This Hold Separate Stipulation and Order
shall apply with equal force and effect to any amended proposed Consent Decree
agreed upon in writing by the parties and submitted to this Court.

 

E.                                      In the event that (1) the proposed
Consent Decree is not entered pursuant to this Hold Separate Stipulation and
Order, the time has expired for all appeals of any court ruling declining entry
of the proposed Consent Decree, and this Court has not otherwise ordered
continued compliance with the terms and provisions of the proposed Consent
Decree, or (2) the State of Washington has withdrawn its consent, as provided in
Section IV(A) above, then the parties are released from all further obligations
under this Hold Separate Stipulation and Order, and the making of this Hold
Separate Stipulation and Order shall be without prejudice to any party in this
or any other proceeding.

 

F.                                      Defendants represent that the
divestiture ordered in the proposed Consent Decree can and will be made, and
that the Defendants will later raise no claim of mistake, hardship, or
difficulty of compliance as grounds for asking this Court to modify any of the
provisions contained therein.

 

V. HOLD SEPARATE PROVISIONS

 

Until each divestiture required by the Consent Decree has been accomplished:

 

A.                                   Defendants shall, except as is necessary to
carry out their obligations under this Hold Separate Stipulation and Order and
the proposed Consent Decree, or to comply with

 

5

--------------------------------------------------------------------------------


 

other legal obligations, take all steps necessary to ensure that (1) the Loews
Theater Assets will be maintained and operated as independent, ongoing,
economically viable and active competitors in the exhibition of first-run,
commercial motion pictures; (2) the AMC Theater Assets will be maintained and
operated as ongoing, economically viable and active competitors in the
exhibition of first-run, commercial motion pictures; (3) the management of the
Loews Theater Assets will not be influenced by AMC; and (4) the books, records,
competitively sensitive sales, marketing, and pricing information, and decision
making associated with Loews Theater Assets will be kept separate and apart from
AMC’s other operations. Within twenty (20) days after the entry of the Hold
Separate Stipulation and Order, the Defendants will inform the State of
Washington of the steps taken to comply with the Hold Separate Stipulation and
Order.

 

B.                                     Defendants shall use all reasonable
efforts to maintain and increase the sales, and revenue of the Theater Assets,
and shall maintain research, design, product and service improvement,
promotional, advertising, sales, technical assistance, marketing, and
merchandising support for the Theater Assets at 2005 or previously approved 2006
levels, whichever arc higher.

 

C.                                     Defendants shall provide sufficient
working capital and lines and sources of credit to continue to maintain the
Theater Assets as economically viable and competitive, ongoing businesses,
consistent with the requirements of Sections V(A) and
V(B).

 

D.                                    Defendants shall take all steps necessary
to ensure that the Theater Assets are fully maintained in operable condition at
no less than current capacity, and shall maintain and

 

6

--------------------------------------------------------------------------------


 

adhere to normal product and Service improvement, upgrade, repair, and
maintenance schedules for the Theater Assets.

 

E.                                      Defendants shall not, except as part of
a divestiture approved by the State of Washington accordance with the terms of
the proposed Consent Decree, remove, sell, lease, assign, transfer, pledge, or
otherwise dispose of any of the Theater Assets.

 

F.                                      Defendants shall maintain, in accordance
with sound accounting principles, separate, accurate and complete financial
ledgers, books, and records that report on a periodic basis, such as the last
business day of every month, consistent with past practices, the assets,
liabilities, expenses, revenues, and income of the Theater Assets.

 

G.                                     Defendants shall take no action that
would jeopardize, delay, or impede the sale of the Theater Assets.

 

H.                                    Defendants shall not hire, transfer,
terminate, or reduce the salary agreements of any employee whose primary
responsibilities relate to the Theater Assets, except for transfer bids
initiated by employees pursuant to the Defendants’ regular, established
job-posting policy or as is otherwise consistent with this Hold Separate
Stipulation and Order. Defendants shall provide the State of Washington with ten
(10) calendar days notice of any such transfer.

 

I.                                         Within ten (10) days of the entry of
this Hold Separate Stipulation and Order the Defendants shall appoint, subject
to the approval of the State of Washington, a person or persons to oversee the
Theater Assets, respectively, who will also be responsible for the Defendants’
compliance with this section. This person or persons shall have complete
managerial responsibility for the Theater Assets, respectively, subject to the
provisions of the

 

7

--------------------------------------------------------------------------------


 

Consent Decree.  In the event that any such person is unable to perform his or
her duties the Defendants shall appoint, subject to the approval of the State of
Washington, a replacement within ten (10) working days. Should the Defendants
fail to appoint a replacement acceptable to the State of Washington within this
time period, the State of Washington shall appoint a replacement.

 

J.                                        Defendants shall take no action that
would interfere with the ability of any trustee appointed pursuant to the
Consent Decree to complete the divestiture[s] required by the Consent Decree to
Acquirers acceptable to the State of Washington.

 

K.                                    This Hold Separate Stipulation and Order
shall remain in effect until consummation of the divestiture required by the
proposed Consent Decree or until further order of the Court.

 

VI. ORDER

 

It is SO ORDERED this          day of                    2005.

 

 

 

 

 

 

UNITED STATES DISTRICT JUDGE

 

Respectfully submitted by:

 

ROB MCKENNA

Attorney General of Washington State

 

TINA E. KONDO,

Senior Assistant Attorney General

Antitrust Division Chief

 

 

/s/ Mark O. Brevard

 

MARK O. BREVARD, WSBA #21228

 

Assistant Attorney General

900 Fourth Avenue Suite 2000

Seattle, WA 98164

(206) 464-7030

Dated:

12-21-05

 

 

8

--------------------------------------------------------------------------------


 

FOR DEFENDANT AMC:

 

 

/s/ Duncan C. Turner

 

DUNCAN C. TURNER, WSBA #20597

 

Counsel for Defendant

 

Badgley Mullins Law Group PLLC
701 Fifth Avenue, Suite 4750
Seattle, WA 98104
Tel: (206) 340-5907
Fax: (206) 621-6566

 

 

 

 

 

/s/ Damian G. Didden

 

DAMIAN G. DIDDEN (Pro Hac Vice)

 

ILENE KNABLE GOTTS (Pro Hac Vice)

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, NY 10019

 

Tel: (212) 403-1113

 

Fax: (212) 403-2113

 

 

9

--------------------------------------------------------------------------------


 

FOR DEFENDANT LOEWS:

 

 

/s/ Ramona M. Emerson

 

RAMONA M. EMERSON, WSBA #20956
Counsel for Defendant
Preston Gates & Ellis LLP
925 Fourth Avenue
Suite 2900
Seattle, WA 98104-1158
Tel: (206) 370-6748
Fax: (206) 370-6058

 

Dated:

12/20/05

 

 

 

 

 

 

 

 

/s/ Deborah L. Feinstein

 

DEBORAH L. FEINSTEIN (Pro Hac Vice)

 

Counsel for Defendant

 

Arnold & Porter LLP
555 Twelfth Street, NW
Washington, DC 20004
Tel: (202) 942-5015
Fax: (202) 942-5999

 

Dated:

Dec. 19, 2005

 

 

 

10

--------------------------------------------------------------------------------